Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                   Supreme Court                               Date: 2019.12.10
                                                                               10:11:41 -06'00'



                 McIntosh v. Walgreens Boots Alliance, Inc., 2019 IL 123626




Caption in Supreme      DESTIN McINTOSH, Appellee,            v.   WALGREENS         BOOTS
Court:                  ALLIANCE, INC., Appellant.



Docket No.              123626



Filed                   June 20, 2019



Decision Under          Appeal from the Appellate Court for the First District; heard in that
Review                  court on appeal from the Circuit Court of Cook County, the Hon.
                        Diane J. Larsen, Judge, presiding.



Judgment                Appellate court judgment reversed.
                        Circuit court judgment affirmed.


Counsel on              Kenneth M. Kliebard, Gregory T. Fouts, and Kristal D. Petrovich, of
Appeal                  Morgan, Lewis & Bockius LLP, of Chicago, and David B. Salmons
                        and James D. Nelson, of Morgan, Lewis & Bockius LLP, of
                        Washington, D.C., for appellant.

                        Todd L. McLawhorn and Joseph J. Siprut, of Siprut PC, of Chicago,
                        for appellee.

                        Robert M. Andalman and Rachael Blackburn, of A&G Law LLC, of
                        Chicago, for amici curiae Taxpayers’ Federation of Illinois et al.
     Justices                  JUSTICE NEVILLE delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis,
                               and Neville concurred in the judgment and opinion.
                               Justice Kilbride dissented, with opinion.



                                                OPINION

¶1        Plaintiff Destin McIntosh filed a class action complaint against defendant Walgreens Boots
      Alliance, Inc. (Walgreens). The complaint alleged that Walgreens violated the Consumer
      Fraud and Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq.
      (West 2014)) by unlawfully collecting a municipal tax imposed by the City of Chicago (City)
      on purchases of bottled water that were exempt from taxation under the City ordinance.
¶2        The circuit court of Cook County dismissed the action under section 2-619(a)(9) of the
      Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2014)), on the ground that
      McIntosh’s claim was precluded under the voluntary payment doctrine, which provides that
      money voluntarily paid with full knowledge of the facts cannot be recovered on the ground
      that the claim for payment was illegal. The appellate court reversed, holding that the voluntary
      payment doctrine did not bar McIntosh’s claim because he had pleaded that the unlawful
      collection of the bottled water tax was a deceptive act under the Consumer Fraud Act. 2018 IL
      App (1st) 170362. We allowed Walgreens’ petition for leave to appeal (Ill. S. Ct. R. 315(a)
      (eff. Apr. 1, 2018)). For the reasons that follow, we reverse the judgment of the appellate court
      and affirm the judgment of the circuit court.

¶3                                          I. BACKGROUND
¶4        Since 2008, the City has levied a five-cent tax on the purchase of bottled water. Chicago
      Municipal Code § 3-43-030 (added Nov. 13, 2007). Under the ordinance, the buyer is
      ultimately liable to the City for payment of the bottled water tax. Id. § 3-43-040 (added Nov.
      13, 2007). The retail seller is required to include the bottled water tax in the sale price. Id. § 3-
      43-050 (added Nov. 13, 2007). The bottled water wholesaler collects the tax from the retailer
      and remits the tax to the City. Id.
¶5        The ordinance defines the term “bottled water” as “all water which is sealed in bottles
      offered for sale for human consumption” but excludes any beverage that is defined as a “soft
      drink” under a separate City ordinance imposing a tax on soft drinks. Id. § 3-43-020 (added
      Nov. 13, 2007). Under that ordinance, the term “soft drink” has the meaning set forth in section
      2-10 of the Illinois Retailers’ Occupation Tax Act (id. § 3-45-020 (amended Nov. 16, 2011)),
      which in turn states that “soft drinks” are defined as “non-alcoholic beverages that contain
      natural or artificial sweeteners” (35 ILCS 120/2-10 (West 2014)).
¶6        A guide to the bottled water tax, published by the City’s department of revenue, provides
      examples of the types of bottled water that are excluded from the tax, including (1) any
      beverage that qualifies as a “soft drink” under the Chicago Soft Drink Tax Ordinance;
      (2) Pedialyte; (3) Gatorade; (4) Vitamin Water; (5) Sobe Life Water; (6) Propel Fitness Water;


                                                    -2-
       (7) Water Joe; (8) Perrier, seltzer water, club soda, or tonic water; (9) mineral water as defined
       by the Food and Drug Administration; (10) distilled water; (11) other similar products that
       have carbonation, flavoring, vitamins, caffeine, or nutritional additives; and (12) water
       provided by delivery services that is in a reusable container not sold with the water. See
       Chicago Department of Revenue, Chicago Bottled Water Tax Guide, https://www.chicago.
       gov/content/dam/city/depts/rev/supp_info/TaxSupportingInformation/BottledWaterTax
       Guide.pdf (last visited Apr. 25, 2019) [https://perma.cc/99AY-WWFN].
¶7          In 2016, McIntosh filed a class action complaint, asserting that Walgreens had violated the
       Consumer Fraud Act by collecting the bottled water tax on exempt purchases. The complaint
       alleged that McIntosh had purchased bottled sparkling water on multiple occasions from
       several specific Walgreens locations in the city during 2015, and he believed that he was
       charged the bottled water tax on those occasions. According to the complaint, McIntosh did
       not know that he had been improperly charged for the bottled water tax until November 2015,
       when several Chicago news outlets reported that Walgreens was charging the bottled water tax
       on sparkling water sales that should have been exempt. The complaint further alleged that those
       reports quoted a Walgreens spokesperson as saying that the company had corrected the issue
       and that their stores were charging the correct tax on these items.
¶8          McIntosh’s complaint asserted a claim under the Consumer Fraud Act on behalf of himself
       and all other similarly situated individuals who were charged the bottled water tax on exempt
       purchases from a Walgreens store in the city. In particular, the complaint alleged that
       Walgreens represented to buyers of bottled water that the total price “included the tax that was
       required and allowable by law.” According to the complaint, Walgreens knowingly
       overcharged taxes to McIntosh and other class members by improperly charging the bottled
       water tax on retail sales of carbonated, flavored, and mineral water. The complaint further
       asserted that the overcharge was inconspicuous because only a close inspection and
       investigation of the applicable tax rates and the specific tax charged by Walgreens would reveal
       the overcharge. In addition, the complaint alleged that Walgreens’ conduct constituted a
       deceptive and unfair practice under the Consumer Fraud Act, which took place in the course
       of trade or commerce, and that Walgreens intended that the purchasers of bottled water rely on
       its deceptive and unfair practice, which proximately caused them to suffer actual damages.
¶9          Walgreens moved to dismiss the complaint under section 2-619(a)(9) of the Code (735
       ILCS 5/2-619(a)(9) (West 2014)), asserting that the claim was barred by the voluntary payment
       doctrine. The motion was supported by the affidavit of Michelle Vartanian, Walgreens’
       manager for sales and use tax compliance. Vartanian’s affidavit averred that, in 2015,
       Walgreens customer receipts listed the bottled water tax as a separate line item, along with the
       amount of the tax, for purchases upon which the bottled water tax was charged. Vartanian
       further averred that Walgreens remitted the bottled water tax to the City in one of two ways:
       either by making monthly payments to the City for water shipped from a central Walgreens
       warehouse or by paying the tax to a vendor for water shipped from the vendor, which was
       responsible for remitting the tax to the City.
¶ 10        McIntosh opposed the motion to dismiss, claiming only that the voluntary payment
       doctrine did not apply to claims brought under the Consumer Fraud Act. He did not file an
       affidavit or other evidentiary matter to contradict the averments in Vartanian’s affidavit. The
       circuit court granted Walgreens’ motion and dismissed the action with prejudice.


                                                   -3-
¶ 11        McIntosh appealed. The appellate court initially determined that the voluntary payment
       doctrine does not bar a Consumer Fraud Act claim that is predicated on a deceptive act. 2018
IL App (1st) 170362, ¶ 17. The appellate court further held that McIntosh had sufficiently
       alleged that Walgreens engaged in deceptive conduct in violation of the Consumer Fraud Act
       by collecting the bottled water tax on purchases that were exempt from the tax. Id. ¶¶ 19-20.
       Accordingly, the appellate court reversed the dismissal of McIntosh’s complaint. Id. ¶ 20.
¶ 12        Walgreens appeals to this court. We also allowed the Taxpayers’ Federation of Illinois, the
       Illinois Retail Merchants Association, and the Chicagoland Chamber of Commerce to file a
       brief as amici curiae in support of Walgreens’ position. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).

¶ 13                                           II. ANALYSIS
¶ 14       Walgreens argues that the appellate court erred in reversing the dismissal of McIntosh’s
       complaint under section 2-619(a)(9) of the Code. Specifically, Walgreens contends that the
       appellate court’s decision effectively nullifies the voluntary payment doctrine. Walgreens
       further contends that the policy underlying the voluntary payment doctrine applies to this case
       and that the facts alleged in the complaint are insufficient to invoke the fraud exception to the
       doctrine.
¶ 15       McIntosh urges that the appellate court’s judgment be affirmed, asserting that the voluntary
       payment doctrine does not apply to claims brought under the Consumer Fraud Act. McIntosh
       alternatively contends that the circuit court’s dismissal of his complaint was erroneous because
       he sufficiently pleaded that his claim falls within the doctrine’s exception for fraud.
¶ 16       Section 2-619(a)(9) of the Code permits dismissal of an action where “the claim asserted
       against defendant is barred by other affirmative matter avoiding the legal effect of or defeating
       the claim.” 735 ILCS 5/2-619(a)(9) (West 2014). The phrase “affirmative matter” refers to a
       defense that negates the cause of action completely or refutes crucial conclusions of law or
       conclusions of material fact contained in or inferred from the complaint. Glisson v. City of
       Marion, 188 Ill. 2d 211, 220 (1999) (citing Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469,
       486 (1994)). A motion to dismiss under section 2-619 admits well-pleaded facts but does not
       admit conclusions of law and conclusory factual allegations unsupported by allegations of
       specific facts alleged in the complaint. Better Government Ass’n v. Illinois High School Ass’n,
       2017 IL 121124, ¶ 21. In addition, a defendant does not admit the truth of any allegations in
       the complaint that may touch on the affirmative matters raised in the section 2-619(a)(9)
       motion to dismiss. Barber Colman Co. v. A&K Midwest Insulation Co., 236 Ill. App. 3d 1065,
       1073 (1992). Where a defendant presents affidavits or other evidentiary matter supporting the
       asserted defense, the burden shifts to the plaintiff to establish that the defense is unfounded or
       requires the resolution of an essential element of material fact before it is proven. See Kedzie
       & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993).
¶ 17       In reviewing a dismissal under section 2-619(a)(9), this court determines whether there
       exists a genuine issue of material fact that should have precluded the dismissal or, absent such
       an issue of fact, whether dismissal is proper as a matter of law. Better Government Ass’n, 2017
IL 121124, ¶ 21. The propriety of a dismissal under section 2-619(a)(9) of the Code presents a
       question of law that we review de novo. Id.




                                                   -4-
¶ 18                   A. The Voluntary Payment Doctrine in Consumer Fraud Cases
¶ 19        We begin by considering McIntosh’s assertion that the voluntary payment doctrine does
       not apply to cases brought under the Consumer Fraud Act. In essence, McIntosh contends that
       statutory consumer fraud claims are categorically exempt from the voluntary payment doctrine.
       We do not agree.
¶ 20        The Consumer Fraud Act is a regulatory and remedial statute intended to protect
       consumers, borrowers, and business persons against fraud, unfair methods of competition, and
       other unfair and deceptive business practices. Robinson v. Toyota Motor Credit Corp., 201 Ill.
2d 403, 416-17 (2002). Section 2 of the statute provides that it is unlawful to engage in
                “unfair or deceptive acts or practices, including but not limited to the use or
                employment of any deception, fraud, false pretense, false promise, misrepresentation
                or the concealment, suppression or omission of any material fact, with intent that others
                rely upon the concealment, suppression or omission of such material fact *** in the
                conduct of any trade or commerce.” 815 ILCS 505/2 (West 2014).
¶ 21        To sufficiently plead a cause of action based on a violation of section 2, a plaintiff must
       allege the following: (1) a deceptive act or practice by the defendant, (2) the defendant’s intent
       that the plaintiff rely on the deception, (3) the occurrence of the deception in the course of
       conduct involving trade or commerce, and (4) actual damage to the plaintiff (5) proximately
       caused by the deception. De Bouse v. Bayer AG, 235 Ill. 2d 544, 550 (2009); Oliveira v. Amoco
       Oil Co., 201 Ill. 2d 134, 149 (2002). The plaintiff need not allege an intent to deceive on the
       part of the defendant, and an innocent misrepresentation may be actionable under the
       Consumer Fraud Act. Cripe v. Leiter, 184 Ill. 2d 185, 191 (1998). Section 2 requires, however,
       that the misrepresentation must relate to a material fact. 815 ILCS 505/2 (West 2014).
¶ 22        The common-law voluntary payment doctrine embodies the ancient and “universally
       recognized rule that money voluntarily paid under a claim of right to the payment and with
       knowledge of the facts by the person making the payment cannot be recovered back on the
       ground that the claim was illegal.” Illinois Glass Co. v. Chicago Telephone Co., 234 Ill. 535,
       541 (1908); see also Vine Street Clinic v. HealthLink, Inc., 222 Ill. 2d 276, 298 (2006); King
       v. First Capital Financial Services Corp., 215 Ill. 2d 1, 27-28 (2005); Illinois Graphics, 159
Ill. 2d at 497; Kanter & Eisenberg v. Madison Associates, 116 Ill. 2d 506, 512 (1987); Freund
       v. Avis Rent-A-Car System, Inc., 114 Ill. 2d 73, 79 (1986); Getto v. City of Chicago, 86 Ill. 2d
39, 48-49 (1981); Yates v. Royal Insurance Co., 200 Ill. 202, 206-07 (1902); Elston v. City of
       Chicago, 40 Ill. 514, 518-19 (1866).
¶ 23        To avoid application of this long-standing doctrine, it is necessary to show not only that
       the claim asserted was unlawful but also that the payment was not voluntary, such as where
       there was some necessity that amounted to compulsion and payment was made under the
       influence of that compulsion. King, 215 Ill. 2d at 28, 30; Illinois Graphics, 159 Ill. 2d at 497;
       Geary v. Dominick’s Finer Foods, Inc., 129 Ill. 2d 389, 393-94 (1989); Freund, 114 Ill. 2d at
       79; Getto, 86 Ill. 2d at 49; Illinois Glass Co., 234 Ill. at 541; Yates, 200 Ill. at 207.
¶ 24        In addition to compulsion or duress, other recognized exceptions to the voluntary payment
       doctrine include fraud or misrepresentation or mistake of a material fact. Vine Street Clinic,
222 Ill. 2d at 298; King, 215 Ill. 2d at 30; Illinois Graphics, 159 Ill. 2d at 497; Freund, 114 Ill.
2d at 79; Getto, 86 Ill. 2d at 49; Illinois Glass Co., 234 Ill. at 541; Yates, 200 Ill. at 207.



                                                    -5-
¶ 25        The voluntary payment doctrine is a common-law rule of general application, including
       cases involving the erroneous collection of a tax. Yates, 200 Ill. at 206; see also Freund, 114
Ill. 2d at 79-84; Getto, 86 Ill. 2d at 48-53; Adams v. Jewel Cos., 63 Ill. 2d 336, 343-44 (1976);
       Hagerty v. General Motors Corp., 59 Ill. 2d 52, 59-60 (1974). Generally, taxes paid voluntarily
       though erroneously may not be recovered without statutory authorization. Freund, 114 Ill. 2d
       at 79; Getto, 86 Ill. 2d at 48; Adams, 63 Ill. 2d at 343-44; Hagerty, 59 Ill. 2d at 59. This rule
       also applies to tax payments made to an intermediary such as a retailer. Freund, 114 Ill. 2d at
       79; Adams, 63 Ill. 2d at 343-44; Hagerty, 59 Ill. 2d at 59-60.
¶ 26        In support of his assertion that the voluntary payment doctrine does not apply to claims
       brought under the Consumer Fraud Act, McIntosh relies primarily on the appellate court’s
       decisions in Nava v. Sears, Roebuck & Co., 2013 IL App (1st) 122063, Ramirez v. Smart Corp.,
       371 Ill. App. 3d 797 (2007), and Flournoy v. Ameritech, 351 Ill. App. 3d 583 (2004). We find,
       however, that these cases do not establish a categorical exemption from the voluntary payment
       doctrine for claims brought under the Consumer Fraud Act.
¶ 27        In Flournoy, the plaintiff brought an action under the Consumer Fraud Act against the
       defendant, a provider of telephone service to prison inmates. Flournoy, 351 Ill. App. 3d at 584-
       85. The plaintiff alleged that the defendant engaged in a deceptive course of conduct by
       offering telephone service under a specified rate structure and then fraudulently collecting
       multiple fees and surcharges to reinitiate calls that had been prematurely and deliberately
       terminated by the defendant. Id. at 586-87. The gravamen of the plaintiff’s claim was that the
       defendant had misrepresented the true rate of the telephone service by terminating calls
       prematurely and imposing duplicate fees when the plaintiff placed the same call again. The
       appellate court held that the plaintiff’s claim was not barred by the voluntary payment doctrine
       because he had alleged a deceptive practice under the Consumer Fraud Act that was “in the
       nature of fraud.” Id. at 587. The decision in Flournoy is a straightforward application of the
       fraud exception to the voluntary payment doctrine. As such, it does not support the assertion
       that statutory consumer fraud claims are categorically exempt from the voluntary payment
       doctrine.
¶ 28        In Nava, the plaintiff brought suit under the Consumer Fraud Act, alleging that the
       defendant had improperly assessed state sales taxes on the entire retail sale price of digital
       television converter boxes despite the fact that a portion of the sale price was subsidized by a
       federal consumer voucher program. Nava, 2013 IL App (1st) 122063, ¶ 1. In opposing the
       plaintiff’s claim, the defendant asserted that the plaintiff’s claim was barred by the voluntary
       payment doctrine. Id. ¶ 2. The appellate court rejected the defendant’s argument that the
       plaintiff’s claim was barred by the voluntary payment doctrine, noting that the doctrine is
       inapplicable if the payment was procured by fraud or deception. Id. ¶ 24. The appellate court
       further observed that the voluntary payment doctrine could not be applied as a defense in
       “causes of action based on statutorily defined public policy” and “should not apply to claims
       brought under the [Consumer Fraud] Act.” Id. As support for this proposition, the Nava court
       cited only dicta contained in a footnote in the Ramirez decision. Id. In that footnote, the
       Ramirez court concluded that the voluntary payment doctrine could not be applied to the




                                                   -6-
       plaintiff’s claims for excessive copying charges because to do so “would violate the fairness
       requirements of the Consumer Fraud Act.” Ramirez, 371 Ill. App. 3d at 805 n.2. 1
¶ 29        We find nothing in either Nava or Ramirez that lends support to McIntosh’s argument that
       claims brought under the Consumer Fraud Act are categorically exempt from the voluntary
       payment doctrine. The “public policy” referenced by Nava amounts to nothing more than
       recognition that a payment charged and collected in contravention of the Consumer Fraud Act
       is unlawful. Merely characterizing an act or practice as illegal is insufficient to defeat
       application of the doctrine. King, 215 Ill. 2d at 33. Indeed, the voluntary payment doctrine
       specifically applies where the payment sought to be recovered was obtained illegally. Id. This
       court has repeatedly rejected an argument that the voluntary payment doctrine cannot be used
       to defeat public policy in circumstances where the payment was not the result of fraud or a
       misrepresentation of fact. Id. at 34-35; see also Vine Street Clinic, 222 Ill. 2d at 298-99.
¶ 30        Moreover, McIntosh’s assertion that Consumer Fraud Act claims are exempt from the
       voluntary payment doctrine is in direct conflict with well-established principles that govern a
       legislative abrogation of a common-law rule. Common-law rights and remedies remain in full
       force in this state unless expressly repealed by the legislature or modified by court decision.
       Rush University Medical Center v. Sessions, 2012 IL 112906, ¶ 16. A legislative intent to alter
       or abrogate the common law must be plainly and clearly stated. Id. As a consequence, “Illinois
       courts have limited all manner of statutes in derogation of the common law to their express
       language, in order to effect the least—rather than the most—alteration in the common law.”
       Id. (citing Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 69 (2004) (collecting cases)).
¶ 31        Nothing in the language of the Consumer Fraud Act reflects a legislative intent to alter the
       voluntary payment doctrine or its applicability to claims brought under the statute. Therefore,
       it cannot be said that the Consumer Fraud Act abrogates the voluntary payment doctrine. To
       the extent that Nava and Ramirez suggest otherwise, they are overruled. Accordingly, we reject
       McIntosh’s assertion that statutory consumer fraud claims are categorically exempt from the
       voluntary payment doctrine.

¶ 32                        B. Application of the Voluntary Payment Doctrine
¶ 33       Having determined that the voluntary payment doctrine applies to statutory consumer fraud
       claims, we next consider whether McIntosh’s complaint pled sufficient facts to defeat its
       application. In doing so, we initially reject McIntosh’s assertion that Walgreens has forfeited
       any pleading challenges to his allegations of fraud. This argument is without merit because a
       motion to dismiss under section 2-619(a)(9) does not admit conclusions of law or conclusory
       factual allegations (Better Government Ass’n, 2017 IL 121124, ¶ 21), nor does it admit the
       truth of allegations that relate to the affirmative matters asserted as a defense to the claim
       (Barber Colman Co., 236 Ill. App. 3d at 1073-74).
¶ 34       In tax cases, the voluntary payment doctrine precludes recovery of an erroneous tax that
       was paid voluntarily and remitted by the retailer to the taxing authority. Freund, 114 Ill. 2d at

           1
            As the appellate court in this case recognized, the footnote in Ramirez does not accurately reflect
       the law. 2018 IL App (1st) 170362, ¶ 17. A claim premised on an unfair practice is not the equivalent
       of a claim based on fraud or deception. See Jenkins v. Concorde Acceptance Corp., 345 Ill. App. 3d
669, 677 (2003), aff’d sub nom. King v. First Capital Financial Services Corp., 215 Ill. 2d 1 (2005).

                                                      -7-
       79; Adams, 63 Ill. 2d at 343-44; Hagerty, 59 Ill. 2d at 59-60; Yates, 200 Ill. at 207; see also
       Lusinski v. Dominick’s Finer Foods, Inc., 136 Ill. App. 3d 640, 643 (1985); Isberian v. Village
       of Gurnee, 116 Ill. App. 3d 146, 150-51 (1983). In the absence of a statute or unjust enrichment
       by a seller who retains an erroneously collected tax, a plaintiff may not recover against the
       seller for the overpayment of taxes that have been remitted to the taxing authority. Freund, 114
Ill. 2d at 79; Adams, 63 Ill. 2d at 343-44; Hagerty, 59 Ill. 2d at 60. To avoid application of the
       doctrine, a plaintiff must allege facts that bring the claim within one of the recognized
       exceptions such as necessity or compulsion, fraud, or misrepresentation or mistake of fact.
       Geary, 129 Ill. 2d at 393-94; Freund, 114 Ill. 2d at 79; Adams, 63 Ill. 2d at 343-44 (1976);
       Hagerty, 59 Ill. 2d at 59-60.
¶ 35        McIntosh does not argue that he was compelled to pay the bottled water tax because the
       purchase of carbonated or flavored water was a necessity and could not have been obtained
       from any other source without paying the municipal tax. See Geary, 129 Ill. 2d at 402-03
       (applying the necessity exception to the purchase of tampons and sanitary napkins); Getto, 86
Ill. 2d at 49-51 (same with regard to telephone service); Ross v. City of Geneva, 71 Ill. 2d 27,
       34-35 (1978) (same with regard to electrical service). Instead, he contends that his claim falls
       within the exception for fraud. McIntosh argues that Walgreens knowingly overcharged him
       by misrepresenting the legality of the bottled water tax that was charged on exempt purchases.
       He predicates this argument on the contention that the receipt issued by Walgreens for such an
       exempt purchase constitutes a representation that the tax was required by the ordinance. We
       do not agree.
¶ 36        Under Illinois law, a receipt constitutes prima facie evidence as to payment of the amount
       reflected in the receipt. Mendelson v. Flaxman, 32 Ill. App. 3d 644, 648 (1975). As such, a
       receipt documents the fact of the transaction and raises a rebuttable presumption that the
       specified payment was made. See id. It is recognized that an accurate receipt is one of the
       factors that indicates there was no deception by the retailer. Lusinski, 136 Ill. App. 3d at 644;
       Isberian, 116 Ill. App. 3d at 151; Tudor v. Jewel Food Stores, Inc., 288 Ill. App. 3d 207, 210
       (1997). Where the nature and amount of a charge is fully disclosed, the plaintiff cannot
       successfully assert that he or she was operating under a mistake of fact with regard to the
       charge. See King, 215 Ill. 2d at 32; Freund, 114 Ill. 2d at 82; Lusinski, 136 Ill. App. 3d at 644;
       Isberian, 116 Ill. App. 3d at 151; Tudor, 288 Ill. App. 3d at 210.
¶ 37        In this case, Vartanian’s affidavit averred that the bottled water tax and the amount of the
       tax was specifically listed on Walgreens receipts and that the bottled water tax it collected was
       remitted to the City. McIntosh does not dispute that the Walgreens receipts accurately reflected
       that the bottled water tax was charged on exempt purchases, nor does he contend that
       Walgreens did not remit the bottled water tax it collected on those purchases to the City or was
       unjustly enriched by the erroneous collection of the tax. McIntosh has not pointed to any
       information set forth on the receipt that was factually inaccurate. As a consequence, McIntosh
       has not alleged any misrepresentation of a material fact as the basis for his claim under section
       2 of the Consumer Fraud Act. See 815 ILCS 505/2 (West 2014).
¶ 38        Rather, McIntosh concedes that the bottled water tax was disclosed on the receipts issued
       for exempt purchases. He argues, however, that the disclosure of the tax on the receipt operates
       as a representation as to the legality of its collection of the bottled water tax. Specifically,
       McIntosh asserts that the disclosure on the receipt constituted a representation that “the total


                                                   -8-
       price [of the purchase] included the tax required and allowable by law.” This allegation,
       however, is insufficient to sufficiently plead a statutory consumer fraud claim.
¶ 39       It is understood that misrepresentations or mistakes of law cannot form the basis of a claim
       for fraud. Yates, 200 Ill. at 206; Elston, 40 Ill. at 518-19; Kupper v. Powers, 2017 IL App (3d)
160141, ¶ 53; McCarthy v. Pointer, 2013 IL App (1st) 121688, ¶ 17; Capiccioni v. Brennan
       Naperville, Inc., 339 Ill. App. 3d 927, 933 (2003). An erroneous conclusion of the legal effect
       of known facts constitutes a mistake of law and not of fact. Purvines v. Harrison, 151 Ill. 219,
       223 (1894); The Hartford v. Doubler, 105 Ill. App. 3d 999, 1001 (1982). Because all persons
       are presumed to know the law, a mistake or misrepresentation of law will not avoid application
       of the voluntary payment doctrine. Illinois Graphics, 159 Ill. 2d at 491; Commercial National
       Bank of Peoria v. Bruno, 75 Ill. 2d 343, 350-51 (1979); Groves v. Farmers State Bank of
       Woodlawn, 368 Ill. 35, 47 (1937); Illinois Glass Co., 234 Ill. at 546; Yates, 200 Ill. at 206;
       Elston, 40 Ill. at 518-19. Where a misrepresentation of law is discoverable by the plaintiff in
       the exercise of ordinary prudence, it cannot form the basis of an action for fraud. See Kupper,
       2017 IL App (3d) 160141, ¶ 53; Randels v. Best Real Estate, Inc., 243 Ill. App. 3d 801, 805
       (1993); see also Capiccioni, 339 Ill. App. 3d at 933; Stichauf v. Cermak Road Realty, 236 Ill.
       App. 3d 557, 568 (1992).
¶ 40       As noted above, McIntosh asserts that the disclosure of the bottled water tax on the receipt
       constituted a representation that “the total price [of the purchase] included the tax required and
       allowable by law.” Such a representation would be one of law, constituting Walgreens’
       understanding and interpretation of what the bottled water tax ordinance required. See
       Purvines, 151 Ill. at 223; The Hartford, 105 Ill. 2d at 1001. Because McIntosh is charged with
       knowledge of the law, he cannot claim to have been deceived by the information disclosed on
       the receipt. McIntosh had the ability to investigate the ordinance to determine if the bottled
       water tax applied to his purchases of carbonated or flavored water. He has not alleged that
       Walgreens had superior access to the information set forth in the bottled water tax ordinance
       or that he could not have discovered what the ordinance required through the exercise of
       ordinary prudence. See Kupper, 2017 IL App (3d) 160141, ¶ 53; Randels, 243 Ill. App. 3d at
       805; Capiccioni, 339 Ill. App. 3d at 933; Stichauf, 236 Ill. App. 3d at 568. Therefore, the
       alleged misrepresentation asserted by McIntosh cannot form the basis of a claim for statutory
       consumer fraud.
¶ 41       Because McIntosh’s complaint failed to allege sufficient facts to assert the fraud exception
       to the voluntary payment doctrine, the circuit court properly dismissed his complaint. The
       appellate court erred in holding otherwise.

¶ 42                                      III. CONCLUSION
¶ 43       In sum, the voluntary payment doctrine applies to claims brought pursuant to the Consumer
       Fraud Act, and McIntosh’s complaint failed to allege sufficient facts to establish the fraud
       exception to the doctrine. For the foregoing reasons, the judgment of the appellate court is
       reversed, and the judgment of the circuit court of Cook County is affirmed.

¶ 44      Appellate court judgment reversed.
¶ 45      Circuit court judgment affirmed.



                                                   -9-
¶ 46        JUSTICE KILBRIDE, dissenting:
¶ 47        This court is tasked with determining whether the voluntary payment doctrine applies as
       an affirmative defense to claims alleging violation of the Consumer Fraud and Deceptive
       Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2014)). I agree
       with the majority that, generally, “taxes paid voluntarily though erroneously may not be
       recovered without statutory authorization” and that the voluntary payment rule “also applies
       to tax payments made to an intermediary such as a retailer,” where taxes were mistakenly
       collected and remitted to the taxing body. Supra ¶ 25 (citing Yates v. Royal Insurance Co., 200
Ill. 202, 206 (1902), Freund v. Avis Rent-A-Car System, Inc., 114 Ill. 2d 73, 79 (1986), Getto
       v. City of Chicago, 86 Ill. 2d 39, 48 (1981), Adams v. Jewel Cos., 63 Ill. 2d 336, 343-44 (1976),
       and Hagerty v. General Motors Corp., 59 Ill. 2d 52, 59-60 (1974)). None of those cases,
       however, involved claims brought under the Consumer Fraud Act. I believe that the voluntary
       payment doctrine should not be applied to impede causes of action based on statutorily defined
       public policy and, therefore, should not apply to claims brought under the Consumer Fraud
       Act.
¶ 48        This court has expressly recognized that “[t]he Consumer Fraud Act is a regulatory and
       remedial statute intended to protect consumers, borrowers, and business persons against fraud,
       unfair methods of competition, and other unfair and deceptive business practices. It is to be
       liberally construed to effectuate its purpose.” Robinson v. Toyota Motor Credit Corp., 201 Ill.
2d 403, 416-17 (2002). This public policy was established by the legislature in enacting the
       Consumer Fraud Act. The voluntary payment doctrine affirmative defense is wholly
       incompatible with the broad protections the legislature intended to provide by enacting the
       Consumer Fraud Act.
¶ 49        While the ancient voluntary payment doctrine has been described by this court as a
       “ ‘universally recognized rule’ ” (supra ¶ 22 (quoting Illinois Glass Co. v. Chicago Telephone
       Co., 234 Ill. 535, 541 (1908))), other courts have described it as a “harsh” doctrine (Getty Oil
       Co. v. United States, 767 F.2d 886, 889 (Fed. Cir. 1985)). The common-law voluntary payment
       doctrine was established in England in the early 1800s (see Bilbie v. Lumley (1802) 102 Eng.
       Rep. 448; 2 East 469) and, as acknowledged by the majority, has long been recognized in
       Illinois (supra ¶ 22).
¶ 50        More recently, however, the once well-settled voluntary payment doctrine has become
       somewhat unsettled, commensurate with the rise of consumer protection statutes. See, e.g.,
       Colin E. Flora, Practitioner’s Guide to the Voluntary Payment Doctrine, 37 S. Ill. U. L.J. 91
       (2012); John E. Campbell & Oliver Beatty, Huch v. Charter Communications, Inc.: Consumer
       Prey, Corporate Predators, and a Call for the Death of the Voluntary Payment Doctrine
       Defense, 46 Val. U. L. Rev. 501, 518-19 (2012) (noting that over 60% of common-law
       countries have abolished the voluntary payment doctrine, including the United Kingdom,
       Germany, France, Italy, Canada, Australia, South Africa, Scotland, and New Zealand).
¶ 51        Indeed, both state and federal courts have held that the voluntary payment doctrine is not
       applicable as an affirmative defense barring claims based on violation of consumer protection
       statutes. See Indoor Billboard/Washington, Inc. v. Integra Telecom of Washington, Inc., 170
P.3d 10, 23 (Wash. 2007) (en banc) (“the voluntary payment doctrine is inappropriate as an
       affirmative defense in the [consumer protection statute] context, as a matter of law, because
       we construe the [consumer protection statute] liberally in favor of plaintiffs”); Huch v. Charter


                                                  - 10 -
       Communications, Inc., 290 S.W.3d 721, 727 (Mo. 2009) (en banc) (“In light of the legislative
       purpose of the merchandising practices act [protecting consumers], the voluntary payment
       doctrine is not available as a defense to a violation of the act.”); Sobel v. Hertz Corp., 698 F.
       Supp. 2d 1218, 1224 (D. Nev. 2010) (as a matter of law the voluntary payment doctrine cannot
       be used as a defense to violation of the Nevada Deceptive Trade Practices Act), rev’d on other
       grounds, 674 Fed. App’x 663 (9th Cir. 2017); MBS-Certified Public Accountants, LLC v.
       Wisconsin Bell, Inc., 2012 WI 15, ¶ 4, 338 Wis. 2d 647, 809 N.W.2d 857 (the conflict between
       allowing the voluntary payment doctrine to apply to the deceptive telecommunications billing
       statute and “the statute’s manifest purpose *** leaves no doubt that the legislature intended
       that the common law defense should not be applied to bar claims under the statute”); State
       ex rel. Miller v. Vertrue, Inc., 834 N.W.2d 12, 32 (Iowa 2013) (voluntary payment doctrine
       does not apply to preclude actions alleging violations of consumer protection statutes, and
       application of the doctrine in consumer protection actions would have the effect of judicially
       vitiating consumer protection legislation). In the context of the Illinois Consumer Fraud Act,
       the court noted in Brown v. SBC Communications, Inc., No. 05-cv-777-JPG, 2007 WL 684133,
       at *9 n.3 (S.D. Ill. Mar. 1, 2007):
                    “[This] Court also expresses some skepticism about the applicability of the
               voluntary payment doctrine to Brown’s claim under the [Consumer Fraud Act]. The
               [Consumer Fraud Act] is of course remedial legislation that is construed broadly to
               effect its purpose, namely, to eradicate all forms of deceptive and unfair business
               practices and to grant appropriate remedies to defrauded consumers.”
¶ 52       Other courts have similarly held that the voluntary payment doctrine affirmative defense is
       not available if application of the doctrine would violate public policy. See, e.g., Pratt v. Smart
       Corp., 968 S.W.2d 868, 872 (Tenn. Ct. App. 1997) (voluntary payment doctrine does not come
       into play in situations involving a transaction that violates public policy); U-Haul Co. of
       Alabama, Inc. v. Johnson, 893 So. 2d 307, 313 n.3 (Ala. 2004) (voluntary payment doctrine
       does not apply in a situation that involves a transaction that violates public policy); MacDonell
       v. PHH Mortgage Corp., 846 N.Y.S.2d 223, 224 (App. Div. 2007) (barring application of the
       voluntary payment doctrine when plaintiffs assert a statutory cause of action).
¶ 53       In my view, application of the voluntary payment doctrine to claims brought under the
       Consumer Fraud Act is not only in direct conflict with the public policy underlying that Act,
       but its application as an affirmative defense to Consumer Fraud Act claims undermines the
       legislature’s intent in enacting the consumer protection statute. Use of the doctrine thus poses
       a threat to the effectiveness of the Consumer Fraud Act.
¶ 54       For these reasons, I believe it is inappropriate to apply the voluntary payment doctrine
       affirmative defense to claims brought under the Consumer Fraud Act. I would therefore affirm
       the judgment of the appellate court and remand the cause to the trial court for further
       proceedings.




                                                   - 11 -